Case 19-00730-5-JNC       Doc 340 Filed 07/24/19 Entered 07/24/19 16:29:20               Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

  IN RE:
  CAH ACQUISITION COMPANY #1, LLC                  CASE NO. 19-00730-5-JNC
  d/b/a WASHINGTON COUNTY                          CHAPTER 11
  HOSPITAL, et al.,

            DEBTORS.



     RESPONSE AND RESERVATION OF RIGHTS REGARDING THE SECOND
   APPLICATION FOR APPROVAL TO PAY CO-COUNSEL FOR THE TRUSTEE’S
 FEES AND THE SECOND APPLICATION BY WALDREP LLP AS CO-COUNSEL FOR
      THE TRUSTEE FOR ALLOWANCE OF INTERIM COMPENSATION AND
                    REIMBURSEMENT OF EXPENSES

        First Capital Corporation (“First Capital”), by and through its undersigned counsel, for its

 Reservation of Rights (the “Reservation of Rights”) Regarding the Second Application for

 Approval to Pay Co-Counsel for the Trustee’s Fees (Doc. 312) (the “Hendren Fee App”) and the

 Second Application by Waldrep LLP as Co-Counsel for the Trustee for Allowance of Interim

 Compensation and Reimbursement of Expenses (Doc. 313) (the “Waldrep Fee App”) states as

 follows:

                                        BACKGROUND

        1.      On February 19, 2019 (“Petition Date”), an involuntary Chapter 7 Petition was filed

 against debtor CAH Acquisition Company #1, LLC d/b/a Washington County Hospital (“CAH

 #1”). On February 22, 2019, the Trustee was appointed as interim Chapter 7 Trustee.

        2.      On March 15, 2019, Debtor filed a Motion to Convert to Chapter 11, and the Court

 entered its Order converting the case to Chapter 11 (Doc. 28). The Trustee was appointed interim

 Chapter 11 Trustee.




                                                                                        WA 13329653.1
Case 19-00730-5-JNC              Doc 340 Filed 07/24/19 Entered 07/24/19 16:29:20                         Page 2 of 5




            3.       Prior to the Petition Date, CAH #1 was indebted to First Capital pursuant to the

 terms and conditions of various loan agreements and documents (collectively, the “Loan

 Documents”).1          As of the Petition Date, (i) CAH #1 was liable to First Capital in excess of

 $1,198,910.39 in the aggregate principal amount (exclusive of interest and fees accrued and unpaid

 thereon and other costs, expenses and indemnities), and (ii) pursuant to the Loan Documents, CAH

 #1 is liable to the First Capital for accrued and unpaid interest in addition to all applicable fees,

 costs, and expenses to the extent allowed under the Loan Documents and applicable law, including,

 but not limited to attorneys’ fees and expenses (collectively, subsections (i), and (ii) of this

 paragraph are the “Pre-Petition Loan Indebtedness”).

            4.       As security for repayment of the Pre-Petition Indebtedness, CAH #1 granted First

 Capital security interests in, and liens upon, substantially all of their assets, as more fully described

 in the Loan Documents, including, without limitation, CAH #1’s inventory, chattel paper, accounts

 receivable, equipment, general intangibles, and the proceeds thereof (collectively, including Cash

 Collateral (as defined below), the “Collateral”). Further, CAH #1’s cash constitutes proceeds of

 the Collateral and, therefore, is cash collateral of First Capital within the meaning of 11 U.S.C. §

 363(a) (“Cash Collateral”).

            5.       On the petition date, the Trustee was in possession and/or control of approximately

 $2.2 million in cash of the CAH #1 (the “Debtor’s Cash”). First Capital asserts that the Debtor’s

 Cash constitutes its Cash Collateral. The Trustee is still in the process of verifying the nature,

 extent and validity of First Capital’s liens and security interests.

            6.       On April 26, 2019, the Court approved the Third Stipulation and Consent Order (I)

 Authorizing Use of Cash Collateral and (ii) Granting Adequate Protection (Doc. 186) (“Cash



 1
     First Capital’s key loan documents have been provided in an attachment to its Proof of Claim (Claim No. 68).

                                                            2
                                                                                                         WA 13329653.1
Case 19-00730-5-JNC        Doc 340 Filed 07/24/19 Entered 07/24/19 16:29:20                Page 3 of 5




 Collateral Order”). The Cash Collateral Order, among other things, authorized Trustee to use Cash

 Collateral in accordance with Section 363 for the period through and including October 25, 2019,

 in amounts and for the purposes set forth in the budget attached thereto. The Cash Collateral Order

 also required Trustee to provide First Capital a monthly report and provide additional Adequate

 Protection Liens, as defined in the Cash Collateral Order.

        7.      In the Hendren Fee App, Co-Counsel Hendren, Redwine & Malone, PLLC seeks

 an order allowing CAH #1 to pay to co-counsel for out-of-pocket expenses and services rendered

 to the bankruptcy Estate from April 1, 2019 through May 31, 2019.

        8.      In the Waldrep Fee App, Co-Counsel Waldrep LLP seeks an order granting interim

 compensation to Waldrep LLP as co-counsel and reimbursement for actual expenses incurred for

 the period of April 1, 2019 through May 31, 2019.

        9.      Subsequent to filing the Reservation of Rights, counsel for First Capital and

 Trustee’s co-counsel have been in discussions regarding the use of Cash Collateral to make

 payments for professional fees. Trustee’s counsel has clarified that any payments for professional

 fees would either be paid in accordance with the Cash Collateral Order or would be paid with funds

 that do not constitute Cash Collateral. However, out of the abundance of caution and for the

 avoidance of doubt, First Capital requests that any Order approving the Hendren Fee App or

 Waldrep Fee App expressly clarify that any payments shall not be permitted to be paid from Cash

 Collateral without the written consent of the relevant secured creditor or further Court Order. First

 Capital further requests that the Order with respect to the Hendren Fee App or Waldrep Fee App

 be without prejudice to First Capital’s ability to contest the CAH #1’s use of Cash Collateral to

 exercise its rights and remedies with respect to Debtor’s Cash including, without limitation, the

 right to demand and/or receive adequate protection.



                                                  3
                                                                                          WA 13329653.1
C a s e      1 9 - 0 0 7 3 0 - 5 - J N C                                           D o c            3 4 0




     WHEREFORE, the First Capital respectfully requests:

            a.      that any Order approving the Hendren Fee App or Waldrep Fee App
                    expressly clarify that no payments shall be permitted to be paid from the
                    Debtor’s Cash without the written consent of First Capital or requested by
                    separate motion to the Court under the applicable Bankruptcy Rules;

            b.      that any Order with respect to the Hendren Fee App or Waldrep Fee App be
                    without prejudice to First Capital’s ability to contest the Trustee’s use of the
                    Debtor’s Cash and to seek additional adequate protection; and

            c.      such other and further relief as is just and necessary.

     This the 24th day of July, 2019.

                                           /s/Eric L. Johnson
                                           Eric L. Johnson
                                           ejohnson@spencerfane.com
                                           Missouri Bar No. 53131

                                           SPENCER FANE LLP
                                           1000 Walnut Street, Suite 1400
                                           Kansas City, Missouri 64106
                                           Telephone: (816) 292-8267
                                           Facsimile: (816) 474-3216



                                           /s/Stephen W. Petersen
                                           Stephen W. Petersen
                                           N.C. State Bar No. 23462
                                           spetersen@foxrothschild.com

                                           FOX ROTHSCHILD LLP
                                           434 Fayetteville Street, Suite 2800 (27601)
                                           Post Office Box 27525
                                           Raleigh, North Carolina 27611
                                           Telephone: (919) 755-8700
                                           Facsimile: (919) 755-8800

                                           Attorneys for First Capital Corporation




                                               4
                                                                                        WA 13329653.1
Case 19-00730-5-JNC       Doc 340 Filed 07/24/19 Entered 07/24/19 16:29:20           Page 5 of 5




                                    CERTIFICATE OF SERVICE

        The undersigned hereby certifies that the forgoing Response and Reservation of Rights

 Regarding the Second Application for Approval to Pay Co-Counsel for the Trustee’s Fees and the

 Second Application by Waldrep LLP as Co-Counsel for the Trustee for Allowance of Interim

 Compensation and Reimbursement of Expenses was electronically filed with the Clerk of the Court

 using the CM/ECF system, which will send notice of such filing to registered CM/ECF users.

        This the 24th day of July, 2019.

                                            /s/Eric L. Johnson
                                            Eric L. Johnson
                                            ejohnson@spencerfane.com
                                            Missouri Bar No. 53131

                                            SPENCER FANE LLP
                                            1000 Walnut Street, Suite 1400
                                            Kansas City, Missouri 64106
                                            Telephone: (816) 292-8267
                                            Facsimile: (816) 474-3216




                                               5
                                                                                     WA 13329653.1
